Citation Nr: 1131483	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for poor circulation of the bilateral hands.

2.  Entitlement to service connection for poor circulation of the bilateral feet.

3.  Entitlement to residuals of an injury to the right eyelid.

4.  Entitlement to an initial evaluation in excess of 30 percent for a respiratory disability, characterized as recurring bronchitis and bronchopneumonia, and bronchiectasis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to December 2002.  Available service personnel records show prior service with the Air National Guard, beginning in 1969.  The Veteran retired from service in December 2002.

This matter comes before the Board of Veterans' Appeals (Board) from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of his hearing has been associated with the record.

The issues of entitlement to service connection for poor circulation of the bilateral feet and hands, and an initial evaluation in excess of 30 percent for the service-connected respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of an injury to the right eyelid were incurred in service.


CONCLUSION OF LAW

Right eyelid injury residuals were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the favorable decision as to the claim of entitlement to service connection for the residuals of an injury to the right eyelid, the Board finds that any error with respect to VA's duties under the VCAA are moot.

Analysis

As an initial matter the Board notes that the Veteran has not alleged that his claimed disability is the result of combat service.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran asserts that he sustained an injury to his right eyelid in the 1980s, when he was helping remove three-quarter inch plywood from a truck.  He has reported that one of the pieces hit him on the right eyebrow, causing a laceration just below the lateral aspect of the brow.  On VA scar examination in October 2005, the Veteran reported that the scar felt a little different and was slightly numb.  He also reported that he had a tic in the right upper lid since he was injured.  He also noted that the scar causes more prominence of the lateral fold of the upper lid so that peripheral vision was reduced about 10 degrees as compared to the left.  Physical examination revealed a scar parallel to and just below the lateral aspect of the right upper eyebrow.  The examiner concluded that the scar resulted from activity in service.

Upon review of the record, the Board concludes that service connection for residuals of the in-service injury to the Veteran's right eyelid is warranted.  In that regard, the Board finds that the Veteran's report of the in-service incident is credible and that he has been consistent in his report of this injury.  Moreover, there are current medical findings that are consistent with the injury described.  Here, the Board notes that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, the Board finds that service connection for the residuals of this injury is warranted.


ORDER

Entitlement to residuals of an injury to the right eyelid is granted.



REMAND

	Poor Circulation of the Bilateral Feet and Hands

At his June 2011 hearing, the Veteran testified that he had experienced complaints referable to his feet during service.  He noted that he had been diagnosed with peripheral neuropathy and that he had nerve root impingement in his back.  

The Board notes that the Veteran is currently in receipt of service connection for a low back disability.  The report of a VA examination in June 2010 indicates that the Veteran probably had further difficulty with lumbar nerve root irritation and impairment.  The Board also notes that the Veteran has been diagnosed with Charcot-Marie-Tooth disease and that there appears to be sensory neuropathy of the feet related to this diagnosis.  In essence, the etiology of the Veteran's foot complaints is unclear.  Here, the record contains clinical evidence of foot symptoms, the Veteran's competent oral testimony indicates symptoms referable to his feet during service and continuity of symptomatology since then (see Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is insufficient evidence to decide the case at the present time.  Therefore, the Veteran should be afforded another VA examination so that the etiology of the Veteran's foot complaints may be clarified.  

Furthermore, the Board also concludes that the similar nature of symptoms described in his feet and hands raises the possibility of a relationship between the two.  Therefore, the Board finds that the VA examination should also include consideration of the etiology of the Veteran's hand complaints. 

	Respiratory Disability

The Veteran is in receipt of service connection, with a 30 percent evaluation, for a respiratory disability characterized as recurring bronchitis and bronchopneumonia, and bronchiectasis.  

Pulmonary function tests (PFTs) in September 2006 resulted in Forced Expiratory Volume in one second (FEV-1) at 88 percent predicted, the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) at 65 percent, and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 82 percent predicted.  The provider noted that there was a moderate obstructive lung defect.  Diffusion capacity was within normal limits.  Response to bronchodilator was noted to be mild.  It does not appear that subsequent PFTs were conducted.

A May 2007 private record shows an assessment of sinusitis.  Antibiotics were prescribed.  Acute bronchitis was assessed in February 2008 and July 2008; antibiotics were provided.  

A private record dated in April 2009 shows an assessment of acute sinusitis.  Antibiotics were prescribed.  Bronchitis was again assessed in June 2009 and antibiotics were prescribed.  

Records submitted by the Veteran at his June 2011 hearing include a prescription list.  It shows that five-day supplies of Azithromycin were prescribed in April 2010, June 2010, September 2010, and November 2010.  In December 2010, a six-day supply was prescribed.  Five-day supplies were again dispensed in February 2011, April 2011, and May 2011.  However, as noted above, the Veteran has been prescribed antibiotics for both bronchitis and sinusitis, and these records do not indicate the reason for each prescription.  The Veteran should be asked to identify records by his treating physician so that the reason for the prescriptions can be ascertained.

Under Diagnostic Code 6600, FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

Bronchiectasis is evaluated under Diagnostic Code 6601.  Under this criteria, a 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six week total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6601.  DC 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under DC 6600.

In this case, PFTs have not been conducted since 2006.  Moreover, the total duration of any incapacitating episodes of this disability is also unclear.  The Board finds that an examination is necessary to ascertain the current level of this disability and to determine whether the Veteran experiences incapacitating episodes. 

In light of the above discussion, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he sufficiently identify the provider who has prescribed antibiotics for his respiratory disabilities.  He should be asked to complete an appropriate release.  Upon receipt of the completed release, obtain the identified records and associated them with the claims file.  All efforts to obtain such records should be fully documented.

2.  Upon completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot and hand complaints.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present disorders referable to the Veteran's feet.  With respect to any currently present disorder of the feet, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder is related to any disease or injury in service.

The examiner should specifically address the question of whether the Veteran's foot symptoms are related to his service-connected low back disability.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Upon completion of the above, schedule the Veteran for a VA examination to determine the extent of his service-connected respiratory disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran and from the medical evidence contained in the claims file, the pertinent details of which should be recited in the examination report.  

All necessary testing should be carried out, to include full pulmonary function tests, the results of which should be included with the examination report.

Following examination, review of the claims file, and interview of the Veteran, the examiner should identify all currently present respiratory disabilities, their objective symptoms, and their relative severity.  The results of pulmonary function tests, to include FEV-1,  FEV-1/FVC, DLCO (SB), and maximum oxygen consumption, should be discussed.   

The examiner should identify the total duration of incapacitating episodes of infection per year.  The examiner should also indicate whether there are near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic use almost continuously.  The examiner should be advised that the regulation defines an incapacitating episode as one requiring bed rest and treatment by a physician.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

4.  Upon completion of the above, review the examiners' reports for specific compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification to the Board.  

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).

6.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


